UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28, 2017 Blackstone Real Estate Income Trust, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 333-213043 81-0696966 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS. Employer Identification No.) 345 Park Avenue New York, New York 10154 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:
